Citation Nr: 1210073	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  01-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pancreatitis and cholelithiasis. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to February 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge at the RO in July 2004.  His motion to reschedule the hearing was granted.  In February 2006, he presented testimony at a hearing before the undersigned at the RO.  A transcript of the hearing is associated with the claims folder.   

In June 2006, April 2008, and December 2010, the Board remanded this matter for further development. 


FINDING OF FACT

Current pancreatitis or cholelithiasis is not the result of a disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for pancreatitis or cholelithiasis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in August 2001, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The August 2001 letter was not received prior to initial rating decision.  However, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case (SSOC) with the most recent being issued in January 2012.  This course of action cured the timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was not informed that VA provided ratings based on the rating schedule and given examples of the evidence he could submit.  However, the Board does not find this notification deficiency prejudicial as service connection is denied and these items are downstream issues relevant after a grant of service connection.  See id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Service treatment records include one instance of emergency room treatment for abdominal pain at the Fort Ord Army Hospital.  Personnel records are also available.  

Notwithstanding, the Veteran reported receiving medical treatment for pancreatitis and cholelithiasis at the U.S. Army Hospital at Fort Ord, California sometime between 1977 and 1980.  The Appeals Management Center (AMC) made multiple attempts to locate these records.  In September 2010, it issued a Formal Finding of Unavailability with regards to these records.  It listed multiple search requests that returned negative.  In August 2010, the Veteran was notified that these records were unavailable and that he could submit any such records in his possession for consideration.  

Before scheduling an examination, the AMC contacted the Veteran's representative to ensure the address was correct.  The Veteran's representative listed his office's address as the Veteran was homeless.  After the Veteran failed to appear for the scheduled VA examination in June 2011, the AMC sent a letter, dated in July 2011, informing him of a rescheduled examination to his representative's address.  

VA Compensation and Pension (C&P) records from May 2011 show that the updated address was not incorporated into their records, but July 2011 records reflected the updated address.  

The Veteran was scheduled for a VA examination in August 2011, but failed to report.  Under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  The record documents multiple attempts to contact the Veteran and encourage him to present for an examination.  The Veteran has not asserted that he failed to receive notice for the August 2011 examination, nor is there other evidence to rebut the presumption of regularity.  Thus, he was properly notified of the date and time of his examination. 

When a claimant fails to report for a scheduled examination in connection with an original service connection claim, without good cause, the claim will be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2011).  The Veteran has not offered good cause for his failure to report for the scheduled VA examination. The examination was necessary to determine whether his claimed pancreatitis and cholelithiasis were related to service.  He was provided notice of the consequences of failing to report for an examination in a July 2011 letter and the Board remands explained why an examination was needed.  Moreover, the Veteran was provided notice of the finding that he had failed to report for the examination in a January 2012 SSOC and no response was received from him. 

Nonetheless, in June and August 2011 a VA physician reviewed the claims folder and provided a detailed medical opinion with supporting rationale based on the Veteran's reports and the other evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The June 2006 request for records from Highland Hospital, search requests for reported treatment at Fort Ord Hospital through August 2010, and the scheduling of the August 2011 examination reflect development in substantial compliance with the June 2006, April 2008, and April 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

Personnel records show that the Veteran was stationed at Fort Ord, California from November 1977 to February 1980.  

The Veteran underwent a clinical examination for separation from service in January 1980.  In his report of medical history, he denied ever having stomach, liver, intestinal or gallbladder trouble or gallstones.  No abnormalities were found on clinical examination.  The examiner noted a scar on the left lower leg.   

In February 1980, service treatment records reflected that the Veteran presented to the Silas B. Hayes Army Hospital emergency room at Fort Ord complaining about abdominal cramping over the past seven hours.  He recalled having fruit for lunch with cramping that began 30 minutes afterwards.  He described the cramping as constant and located in the middle lower abdominal region.  On clinical examination, the examiner found the abdomen to be soft, flat, and tender, with no masses and positive bowel sounds.  He assessed gastritis.  

In July 1981, the Veteran underwent an enlistment examination for the National Guard.  He was noted to have a scar at an unspecified site.  In his report of medical history, he again denied having or ever having stomach, liver, intestinal trouble or gallbladder trouble or gallstones.

Undated private medical records showed that the Veteran had abdominal pain and it was noted to be a likely recurrence of pancreatitis.  

Records from the Tom Waddell Clinic, part of the San Francisco Department of Public Health show that in March 1998, the Veteran was noted to have a history that included pancreatitis and cholecystectomy in 1991.  Records dated in 2001 show that the Veteran was reported to have a history of alcohol related pancreatitis.  He complained of abdominal pain that was noted to be a likely recurrence of pancreatitis.  

In June 1999, the Veteran reported having pancreatitis and identified several medical providers treating this disability beginning in the early 1990's.

The Veteran underwent a VA general medical examination in December 1999.  The available medical records were limited to those from the San Francisco VA Medical Center.  He reported having pancreatitis while stationed at Fort Ord, California.  It was attributed to both recurrent biliary tract stones and alcohol.  Clinical examination of the abdomen showed a 19 inch sub costal scar and tenderness.  There were two one centimeter umbilical herniations.  The examiner diagnosed a history of cholelithiasis and gallstone pancreatitis beginning in the military.  

VA treatment records, dated in January 2005, showed that the Veteran complained about pain in the epigastric and periumbilical areas.  He also reported irregular bowel movements.  Clinical examination showed tenderness upon palpation on the epigastrium and supraumbilical areas.  Bowel sounds were normoactive.  Stool was guaiac negative.  The examiner assessed mild pancreatitis versus gastritis.  The following day, the examiner noted that he had a questionable history of chronic pancreatitis.  Clinical examination of the abdomen showed no tenderness and normal bowel sounds.  The Veteran reported feeling much better.  

In February 2005, the Veteran reported being treated for pancreatitis sometime between 1977 and 1980 while he was stationed at Fort Ord.  

In May 2005, the Veteran underwent a physical examination.  It was noted that he had a cholecystectomy about ten years ago.  He also reported a history of pancreatitis, stating it did not bother him as long as he abstained from alcohol.  

The Veteran had a hearing in February 2006.  He reported being treated for pancreatitis at Fort Ord.  He underwent hospitalization and surgery at the base hospital.  Shortly after separation, he had his gallbladder removed at a private hospital.  Currently, he had sharp pain in his abdomen when lying down.  

In June 2011, VA obtained a medical opinion based upon review of the claims file.  The reviewing physician noted that the Veteran was treated for abdominal pain in February 1980, but that the service records were otherwise negative for any pancreatic disorders.  He noted that the Veteran did not have a scar during clinical examination for separation and that a July 1981 National Guard physical did not include reports of any surgical history.  He stated that he examined the Veteran in December 1999.  The Veteran informed him that he had developed pancreatitis and had gallstones while stationed at Fort Ord.  He also underwent a cholecystectomy.  During clinical examination in 1999, a 19 cm scar was found on the abdomen.  

The examiner found that the scar was consistent with having an open cholecystectomy.  He reviewed VA treatment notes from January 2005.  He noted a February 2005 CT scan of the abdomen which suggested chronic pancreatitis.  Upon review of the record, the examiner concluded that the Veteran did not have pancreatitis or pancreatic surgery during service.  

He based his opinion on absence of documentation in the Veteran's reports and clinical findings from the January 1980 separation examination and July 1981 National Guard physical examination.  He rejected the Veteran's 1999 reports of having pancreatitis and a cholecystectomy during service.  He stated that it was less likely that episodes of pancreatitis were related to service.  He cited the Veteran's strong history of alcohol abuse and review of service treatment records.  

The examiner also provided another opinion when the Veteran was scheduled for an examination in August 2011 and failed to report.  He noted that he reviewed the claims file in detail in June 2011.  He clarified that in 1999 the reports of pancreatitis and cholecystectomy were based on the Veteran's self-reported history alone.  He found that the February 1980 service records did not show complaint of upper abdominal cramping which would be consistent with pancreatitis.  

He also explained that pancreatitis severe enough to warrant surgery would have been painful and resulted in an abdominal scar.  Thus, it would be implausible for him to omit such a significant part of his medical history; and for the examiners in January 1980 and July 1981 not to note the significant abdominal scar.  He observed that private medical records suggested pancreatitis necessitating a cholecystectomy as occurring in 1991.  He stated that based upon the record there was absolutely no evidence that the Veteran had pancreatitis during service or a cholecystectomy for gallstone pancreatitis.  He concluded that even if the Veteran presented for the examination, it would not alter his opinion.  He concluded that exactly when and where the Veteran had a cholecystectomy was unclear.  However, the Veteran's 1999 report of it occurring in service was not credible as it has been clearly contradicted by the medical records.  


Analysis

A current disability has been demonstrated inasmuch as pancreatitis and residuals of the cholelithiasis were identified during treatment in 2005.  An in-service disease or injury is shown by the February 1980 service treatment record documenting complaints of abdominal pain.

The remaining question is whether there is a link between the current disabilities and a disease or injury in service.  The evidence supporting the Veteran's claim consists of his post service reports of having had pancreatitis and cholecystectomy during service.  The Veteran is competent to report his symptoms and diagnoses related by treatment providers, and he would be competent to report that he underwent surgery.  The Board must assess whether these reports are credible.

The Veteran denied any pertinent history at the time of his entry into the National Guard and no pertinent scars were identified at that time.  When seen for abdominal pain in February 1980, the Veteran reported no history prior to ingesting fruit the previous day.  This is inconsistent with his testimony that he had had significant surgery for abdominal complaints sometime between 1977 and 1980.

The VA examiner who initially reported a history of cholelithiasis and gallstone pancreatitis beginning in the military later retracted his statement in the June and August 2011 medical opinions.

In these opinions, the examiner provided a well supported rationale for doubting the Veteran's current reports of symptoms and surgery in service.  The examiner considered the Veteran's statements but found they were inconsistent with the symptomatology that was reported and that would have been expected from the serious conditions he was claiming.

These opinions are based upon careful review of the record and the Veteran's statements, prior clinical examination in 1999, and accompanied by a thorough rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale).  The Board finds the rationales and conclusions expressed in the June and August 2011 opinions highly persuasive.  Caluza.

Given the contradictory contemporaneous records, and the medical opinions, the Board finds the Veteran's reports of in-service surgery and symptoms continuing since service to be incredible.  There is no other evidence supporting a link between the current disabilities and service.  The competent medical opinions heavily weigh against the claim.  Caluza.

The preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise and the appeal for service connection for pancreatitis and cholelithiasis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.   


ORDER

Service connection for pancreatitis and cholelithiasis is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


